MacLEAN, J.
The plaintiff,- as father, brought this action to recover for loss of services of his minor son, who was injured by collision with -an automobile of the defendant at Eighteenth street and Fifth avenue. The son testified that he was going north on the left side; that he looked east, but did not observe any wagons; and. that he had taken three steps into Eighteenth street, in order to cross, when he was struck-by the automobile. Pie testified that he did not see the automobile until it struck, and which came south, as testified his witnesses, along the right side of the avenue and swung into Eighteenth street in a -westerly direction. The case was fairly presented to the jury, and the judgment entered upon their verdict in favor of the plaintiff may not be disturbed; for it may not, pnder all the circumstances, be said as matter of law that the boy was, or the defendant was not, at fault.
Judgment affirmed, with costs. All concur.